IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-50260
                           Summary Calendar


UNITED STATES OF AMERICA

                  Plaintiff - Appellee

     v.

CHARLES SALDANA

                  Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-98-CR-149-ALL
                       --------------------
                         February 17, 2003

Before KING, Chief Judge, and SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Charles Saldana appeals the sentence imposed following the

district court’s revocation of his probation imposed following

his conviction for two counts of tax fraud.   Saldana argues that

the sentence imposed was plainly unreasonable because the

district court failed to take into account the factors that it

was required to consider pursuant to 18 U.S.C. § 3553(a).

     Because there are no binding guidelines for sentencing after

the revocation of supervised release, such a sentence will be

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-50260
                                  -2-

upheld unless it is imposed in violation of law or is plainly

unreasonable.     United States v. Rodriguez, 23 F.3d 919, 920 (5th

Cir. 1994).   However, a district court must consider the factors

contained in 18 U.S.C. § 3553(a) in determining the sentence to

be imposed.     United States v. Gonzalez, 250 F.3d 923, 929 & n.9

(5th Cir. 2001).    Based on the district court’s comments during

the sentencing and its written order, it can be concluded that

the district court at least implicitly considered the relevant

factors.   Id. at 930.   The sentence imposed was not plainly

unreasonable in light of the violations committed.    Saldana’s

sentence is AFFIRMED.